DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures appear to be missing portions of the drawings. One such example is in Fig. 1 where the section of the figure near 104/116 appears to have been deleted. Another example in Fig. 1 shows a portion of lead line for reference character 100 is deleted. Another example appears in Fig. 8 where the portions labeled 302 and near one of the 506 reference characters where blank space appears in the figure. 
Additionally, the drawings are of poor overall quality. The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via 
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 includes the limitation(s): “…an interior space through which the inner assembly is received…” There is insufficient antecedent basis for “the inner assembly” in the claim. It is unclear if “the inner assembly” is the same “inner assembly including at least one sealing element” introduced later in the claim or if “the inner assembly” refers to a component of the drill string. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
Claims 18-21 are rejected based on dependency from a rejected claim.

Claims 22-24 are “Use” claims. The claims recite a generic “A method comprising: using a drilling system, the drilling system comprising…” where the remaining limitations in the claim recite structural components and structural relationships of the apparatus. The claims merely recites a use without any active, positive steps delimiting how this use is actually practiced. It is unclear what steps/interactions with the apparatus recited in claims 22-24 would meet the limitations as it appears that any physical interaction could qualify as a “use” as well as no physical 
Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  active, positive steps delimiting a specific “use” of the apparatus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 25 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatagnier (US 5425428).

Regarding claim 1, Chatagnier teaches:
A drill rod configured to form a portion of a drill string (Chatagnier comprising 20, 22) defining a drilling axis, wherein the drill string is configured to receive an inner assembly (Chatagnier 34) as the inner assembly is advanced and retracted relative to the drilling axis, 
the drill rod comprising: a body (Chatagnier comprising 20, 22) having an outer surface (Chatagnier outside portion of 20, 22), an inner surface (Chatagnier inside portion of 20, 22 near 32), a longitudinal axis (Chatagnier not labeled, center axis, near 32) aligned with the drilling axis, and at least one longitudinally extending groove (Chatagnier 32) extending radially outwardly from the longitudinal axis relative to the inner surface, 
wherein the inner surface and the at least one longitudinally extending groove cooperate (Chatagnier 3:60-4:16) to define an interior space (Chatagnier 30:60-4:16) through which the inner assembly is received as the inner assembly is advanced and retracted relative to the drilling axis, wherein the at least one longitudinally extending groove of the body of the drill rod is configured (Chatagnier 3:60-4:16) to permit axial flow of fluid through the drill rod as portions of the inner assembly engage (Chatagnier 3:60-4:16) the inner surface of the body of the drill rod.

Regarding claim 2, Chatagnier teaches:
The drill rod of claim 1, wherein the at least one longitudinally extending groove of the body of the drill rod comprises a plurality (Chatagnier 32, 3:50-55) of longitudinally extending grooves.

Regarding claim 5, Chatagnier teaches:
The drill rod of claim 1, wherein the body of the drill rod comprises respective male (Chatagnier 24) and female (Chatagnier 26) end portions that define respective portions of the outer and inner surfaces of the body, and wherein the male end portion defines an outer thread (Chatagnier near 24) extending radially outwardly from the outer surface of the body.

Regarding claim 6, Chatagnier teaches:
The drill rod of claim 5, wherein the female end portion of the body of the drill rod defines an inner thread (Chatagnier near 26) on the inner surface of the body.

Regarding claim 25, Chatagnier teaches:
A drill rod configured to form a portion of a drill string defining a drilling axis, wherein the drill string is configured to receive an inner assembly as the inner assembly is advanced and retracted relative to the drilling axis, the drill rod comprising: a body (Chatagnier comprising 20, 22) having an outer surface (Chatagnier outside portion of 20, 22), an inner surface (Chatagnier inside portion of 20, 22 near 32), a longitudinal axis (Chatagnier not labeled, center axis, near 32) aligned with the drilling axis, and a bore therethrough, wherein the bore defines at least one axial groove (Chatagnier tapered section near reference character 20, tapered section near reference character 22, tapered section near 28, Fig. 2) having an inner diameter that is greater than a diameter of the bore on each longitudinal side of the groove, wherein the at least one axial groove of the body of the drill rod is configured (Chatagnier 3:60-4:16) to permit axial flow of fluid around at least one seal of the inner assembly within the drill rod.

Claim(s) 1-3, 5-9, 11-14 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driconeq (WO 2015179906).

Regarding claim 1, Driconeq teaches:
A drill rod configured to form a portion of a drill string (Driconeq comprising 20/30/40) defining a drilling axis, wherein the drill string is configured to receive an inner assembly (Driconeq 60) as the inner assembly is advanced and retracted relative to the drilling axis, 
the drill rod comprising: a body (Driconeq comprising 20) having an outer surface (Driconeq outside portion of 20/30/40), an inner surface (Driconeq inside portion of 20/30/40), a longitudinal axis (Driconeq not labeled, center axis, near 60 Fig. 12) aligned with the drilling axis, and at least one longitudinally extending groove (Driconeq 34/44) extending radially outwardly from the longitudinal axis relative to the inner surface, 
wherein the inner surface and the at least one longitudinally extending groove cooperate (Driconeq [0063-0064]) to define an interior space (Driconeq [0063-0064]) through which the inner assembly is received as the inner assembly is advanced and retracted relative to the drilling axis, 
wherein the at least one longitudinally extending groove of the body of the drill rod is configured (Driconeq [0063-0064]) to permit axial flow of fluid through the drill rod as portions of the inner assembly engage (Driconeq 33/43, [0063-0064]) the inner surface of the body of the drill rod.

Regarding claim 2, Driconeq teaches:
(Driconeq 34/44, see at least Figs. 6-7) of longitudinally extending grooves.

Regarding claim 3, Driconeq teaches:
The drill rod of claim 2, wherein each longitudinally extending groove is oriented (Driconeq see 34/44, Figs. 6-7) parallel or substantially parallel to the longitudinal axis of the body of the drill rod. 

Regarding claim 5, Driconeq teaches:
The drill rod of claim 1, wherein the body of the drill rod comprises respective male (Driconeq near 38) and female (Driconeq near 48) end portions that define respective portions of the outer and inner surfaces of the body, and wherein the male end portion defines an outer thread (Driconeq near 38) extending radially outwardly from the outer surface of the body.

Regarding claim 6, Driconeq teaches:
The drill rod of claim 5, wherein the female end portion of the body of the drill rod defines an inner thread (Driconeq near 48) on the inner surface of the body.

Regarding claim 7, Driconeq teaches:
(Driconeq 34/38 Fig. 7) from the male end portion of the body of the drill rod.

Regarding claim 8, Driconeq teaches:
The drill rod of claim 3, wherein the plurality of longitudinally extending grooves are equally or substantially equally circumferentially spaced (Driconeq near 43, Fig. 5) about the inner surface of the body of the drill rod.

Regarding claim 9, Driconeq teaches:
The drill rod of claim 3, wherein the plurality of longitudinally extending grooves comprises from 6 to 14 grooves (Driconeq near 43, Fig. 5-7).

Regarding claim 11, Driconeq teaches:
The drill rod of claim 4, wherein the plurality of longitudinally extending grooves comprises two grooves (Driconeq near 43, Fig. 5) that are circumferentially spaced 180 degrees apart from one another.

Regarding claim 12, Driconeq teaches:
The drill rod of claim 4, wherein the plurality of longitudinally extending grooves comprises at least three grooves (Driconeq near 43, Fig. 5-7).

Regarding claim 13, Driconeq teaches:
(Driconeq depth of 34/44 at upper and lower edges, near tapered portion of 43 is shallower than depth of 34/44 than the center pipe contact face of 43).

Regarding claim 14, Driconeq teaches:
The drill rod of claim 1, wherein a cross-sectional area (Driconeq near 43, Fig. 5-7) defined by the at least one groove, defined by a plane that is perpendicular to the longitudinal axis, is at least ten percent of a cross-sectional area defined by the inner surface of the body of the drill rod in the plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Chatagnier.

Regarding claim 3, Chatagnier teaches:
(Chatagnier Claim 2) and wherein the groove comprises a plurality of grooves (Chatagnier 3:50-55). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Chatagnier to include multiple parallel grooves in order to increase the fluid flow with the least torturous path during tool passage. Additionally, it would be obvious to combine embodiments taught in the same reference as the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 

Claim 4 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Chatagnier in view of Kinsella (US 20180187496).

Regarding claim 4, Chatagnier teaches:
The drill rod of claim 2, but does not expressly state wherein the plurality of longitudinally extending grooves have respective helical profiles.
(Kinsella 10/12) comprising a plurality of longitudinally extending grooves (Kinsella 32, [0057]) with helical profiles (Kinsella 32, [0057, 0063]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Chatagnier to include using helical profiles in order to allow for a reduction in mass of the drill string without compromising stiffness, providing improved rigidity while reducing the weight of the string and the amount of energy to pull out of the hole. Kinsella [0057, 0060, 0064].

Claim 17-19, 22-24 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Chatagnier in view of Drenth-433 (US 20110079433).

Regarding claim 17, Chatagnier teaches:
A drill rod configured to form a portion of a drill string (Chatagnier comprising 20, 22) defining a drilling axis, wherein the drill string is configured to receive an inner assembly (Chatagnier 34) as the inner assembly is advanced and retracted relative to the drilling axis, 
the drill rod comprising: a body (Chatagnier comprising 20, 22) having an outer surface (Chatagnier outside portion of 20, 22), an inner surface (Chatagnier inside portion of 20, 22 near 32), a longitudinal axis (Chatagnier not labeled, center axis, near 32) aligned with the drilling axis, and at least one longitudinally extending groove (Chatagnier 32) extending radially outwardly from the longitudinal axis relative to the inner surface, 
wherein the inner surface and the at least one longitudinally extending groove cooperate (Chatagnier 3:60-4:16) to define an interior space (Chatagnier 30:60-4:16) through which the inner assembly is received as the inner assembly is advanced and retracted relative to the drilling axis, wherein the at least one longitudinally extending groove of the body of the drill rod is configured (Chatagnier 3:60-4:16) to permit axial flow of fluid through the drill rod as portions of the inner assembly engage (Chatagnier 3:60-4:16) the inner surface of the body of the drill rod but does not describe the specific structure of the inner assembly or expressly state teaches an inner assembly  including at least one sealing element that is configured to engage inner surfaces of the drill string.
Drenth-433 teaches an inner assembly (Drenth-433 124) including at least one sealing element (Drenth-433 128) that is configured to engage inner surfaces of the drill string.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Chatagnier to include sealing elements on the inner assembly in order to allow the operator to pump the inner assembly within the string when gravity alone is not sufficient (e.g. high dogleg, horizontal borehole, or other directional drilling configurations). Drenth-433 [0030].

Regarding claim 18, the combination of Chatagnier and Drenth-433 teaches:
The drilling system of claim 17, wherein the at least one sealing element is a pump-in seal (Drenth-433 128, [0030]).

Regarding claim 19, the combination of Chatagnier and Drenth-433 teaches:
The drilling system of claim 17, wherein the drill rod is a first drill rod (Chatagnier 22, Fig. 3) of a plurality of drill rods (Chatagnier comprising at least 20, 22) of the drill string, wherein the first drill rod is positioned at a proximal end (Chatagnier near bit, Fig. 3) of the drill string, wherein the drill string comprises a plurality of distally positioned drill rods (Chatagnier comprising 20, and unlabeled portions of string toward surface) having a cylindrical inner surface (Chatagnier see upper portion 20, Fig. 2) and positioned distal of the first drill rod, and wherein the at least one sealing element is configured to (Drenth-433 [0030]) form a fluid seal with the inner surface of at least one of the distally positioned drill rods.

Regarding claim 22, Chatagnier teaches:
A method comprising: using a drilling system, the drilling system comprising: 
a drill string defining a drilling axis, wherein the drill string comprises a drill rod, wherein the drill rod comprises: 
a body (Chatagnier comprising 20, 22) having an outer surface (Chatagnier outside portion of 20, 22), an inner surface (Chatagnier inside portion of 20, 22 near 32), a longitudinal axis (Chatagnier not labeled, center axis, near 32) aligned with the drilling axis, and at least one longitudinally extending groove (Chatagnier 32) extending radially outwardly from the longitudinal axis relative to the inner surface, 
wherein the inner surface and the at least one longitudinally extending groove cooperate (Chatagnier 3:60-4:16) to define an interior space (Chatagnier 30:60-4:16) through which the inner assembly is received as the inner assembly is advanced and retracted relative to the drilling axis, wherein the at least one longitudinally extending groove of the body of the drill rod is configured (Chatagnier 3:60-4:16) to permit axial flow of fluid through the drill rod as portions of the inner assembly engage (Chatagnier 3:60-4:16) the inner surface of the body of the drill rod: and 
but does not describe the specific structure of the inner assembly or expressly state teaches an inner assembly  including at least one sealing element that is configured to engage inner surfaces of the drill string.
Drenth-433 teaches an inner assembly (Drenth-433 124) including at least one sealing element (Drenth-433 128) that is configured to engage inner surfaces of the drill string and positioning the at least one sealing element of the inner assembly within the interior space of the drill rod (Drenth-433 128, [0030]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Chatagnier to include sealing elements on the inner assembly in order to allow the operator to pump the inner assembly within the string when gravity alone is not sufficient (e.g. high dogleg, horizontal borehole, or other directional drilling configurations). Drenth-433 [0030].

Regarding claim 23, the combination of Chatagnier and Drenth-433teaches:
The method of claim 22, further comprising, with the at least one sealing element within the interior space of the drill rod having the at least one longitudinally extending groove, allowing (Chatagnier 3:60-4:16) accumulated fluid to flow axially through the at least one longitudinally extending groove in a proximal direction.

Regarding claim 24, the combination of Chatagnier and Drenth-433teaches:
The method of claim 22, further comprising, with the at least one sealing element within the interior space of the drill rod having the at least one longitudinally extending groove, directing (Chatagnier 3:60-4:16) fluid axially through the at least one longitudinally extending groove in a distal direction.

Claim 20-21 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chatagnier and Drenth-433 in view of Drenth-571 (US 20170051571).

Regarding claim 20, the combination of Chatagnier and Drenth-433 teaches:
The drilling system of claim 19, but does not expressly state wherein the inner assembly comprises an overshot. Drenth-571 teaches an inner assembly comprising an overshot (Drenth-571 10).


Regarding claim 21, the combination of Chatagnier, Drenth-433, and Drenth-571 teaches:
The drilling system of claim 20, wherein the overshot is one of a wireline overshot (Drenth-571 [0003, 0028-0029]) and a strictly fluid-driven reversible overshot (Drenth-571 [0003, 0028-0029]).

Claim 10 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Driconeq.

Regarding claim 10, Driconeq teaches:
The drill rod of claim 3, but does not expressly state wherein the plurality of longitudinally extending grooves comprises 10 grooves. However, Driconeq does teach a plurality of grooves (Driconeq 34/44, see at least Figs. 6-7). It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Driconeq to include 10 grooves in order to allow the operator to customize for specific wellbore operations and properties (required pipe strength, fluid type/fluid viscosity, mud weight, flow rate, etc. ) by 
Furthermore, absent a teaching as to the criticality of the specified amount, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. See MPEP 2144.05 I.

Claim 15 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Driconeq in view of Kinsella (US 20180187496).

Regarding claim 15, Driconeq teaches:
The drill rod of claim 14, but does not discuss the specific dimensions of the pipe or expressly state wherein the cross-sectional area defined by the at least one groove is between ten percent and fifty percent of the cross-sectional area defined by the inner surface of the body of the drill rod.
Kinsella teaches a drill pipe (Kinsella 10/12) comprising a plurality of longitudinally extending grooves (Kinsella 32, [0057]) wherein the cross-sectional area defined by the at least one groove is between (Kinsella [0060]) ten percent and fifty percent of the cross-sectional area defined by the inner surface of the body of the drill rod.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Driconeq to include cross-sectional area defined by the at least one groove is between ten 

Prior Art
Drenth (US 20170191320) teaches a drill rod comprising internal projections forming troughs in the inner wall of the rod. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David Carroll/           Primary Examiner, Art Unit 3674